DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-20 are pending wherein claims 1, 16, and 19 are in independent form. 
Response to Arguments
3.	Applicant's arguments filed on 05/14/2021 have been fully considered but they are not persuasive. The reasons set forth below.
4.	Applicant argues on pages 7-8 of the remarks, “Therefore, according to the teachings of Zhang, any explicit request for system information by the UE is always expected to be non-essential system information, since all essential system information is transmitted without requiring a request from the UE. Accordingly, there is no expectation on the side of the UE to ever having to request essential system information, and the UE need not make a determination whether any essential system information is to be requested. It follows that the UE will always only request non-essential system information and is therefore not expected to have to make a determination with respect to non-essential system information versus essential system information for the purpose of a system information request”.
		In response, examiner respectfully disagrees because:
	Applicant argues that UE makes system information request only for the non-essential system information and examiner agrees with applicant’s Why does the UE make request only for the non-essential system information, or why does the request not include all the system information (both essential and non-essential system information), or why does the UE even make a system information request? The answers of the above questions (why’s) are the set of guidelines that make the UE to request only for the non-essential system information. The UE requests only for the non-essential system information  because the system information is divided into an essential system information and a non-essential system information and the base station transmits the essential system information without any request and for non-essential system information, the base station transmits non-essential system information after receiving a request from the UE (answer to the question: Why does the UE make request only for the non-essential system information?). The system information request from the UE does not include a request for both the essential and non-essential system information because the base station transmits the essential system information without any request from the UE (answer to the question: why does the request not include all the system information (essential and non-essential system information)). The UE makes a request for system information (i.e. non-essential system information) because the base station transmits non-essential system information after receiving a request from the UE (answer to the question: why does the UE even make a system information request?). Therefore, the guidelines that make the UE to request non-essential system information are: (i) system information is divided Claim does not recite that the UE selects a subset/subgroup of system information from a set/group of system information according to the set of guidelines. Therefore, the UE does not require to differentiate essential and non-essential system information to include non-essential system information in a system information request.
5.	On page 8 of the remarks, applicant argues, “Since Zhang teaches that essential system information is provided to the UE via a standard broadcast method and the UE is expected to request only non-essential system information, it is equally reasonable to assume the UE never having to make a determination based on the criterion of essential vs. non-essential when determining what system information to request since the UE has no expectation of ever requesting essential system information. Therefore, the UE need not 
		In response, examiner respectfully disagrees because:
		Claim does not recite that the UE selects a subset/subgroup of system information from a set/group of system information according to the set of guidelines. Therefore, the UE does not require to differentiate essential and non-essential system information to include non-essential system information in a system information request. The UE includes the non-essential system information in a system information request because (i) system information is divided into essential and non-essential system information, (ii) base station transmits essential system information without any request, (iii) base station transmits non-essential system information after receiving a request from the UE for the non-essential system information. Therefore, these rules/set of guidelines ((i) system information is divided into essential and non-essential system information, (ii) base station transmits essential system information without any request, (iii) base station transmits non-essential system information after receiving a request from the UE for the non-essential system information) dictate the UE to include non-essential system information in a system information request.
6.	On page 8 of the remarks, applicant argues, “To put it another way, Zhang does not teach or suggest that essential system information is ever requested by the 
		In response, examiner respectfully disagrees because:
		Applicant argues that the UE does not make a selection between essential and non-essential system information according to the set of guidelines. Examiner agrees that the UE does not select one type of system information from non-essential system information and essential system information according to the set of guidelines. UE does not require to select one type of system information from multiple types of system information to meet the claim limitations because claim does not recite that the UE selects a subset/subgroup of system information from a set/group of system information according to a set of guidelines. Claim recites that the system information included in a system information request is determined according to a set of guidelines and Zhang discloses that a set of guidelines ((i) system information is divided into essential and non-essential system information, (ii) base station transmits essential system information without any request, (iii) base station transmits non-essential system information after receiving a request from the UE for the non-essential system information) dictates the UE to include the non-essential system information in a system information request. 
7.	 On page 9 of the remarks, applicant argues, “As clearly argued above, the criterion of essential vs. non-essential does not represent “a set of guidelines” insofar as the UE need not ever consider essential system information for a system information request and therefore needs to make no determination, with all system information requests always being for non-essential system information.”
		In response, examiner respectfully disagrees because:
		It is true that the system information requests from the UE are always for non-essential system information and the reasons for making the non-essential system information request are: (i) system information is divided into essential and non-essential system information, (ii) base station transmits essential system information without any request, (iii) base station transmits non-essential system (i) system information is divided into essential and non-essential system information, (ii) base station transmits essential system information without any request, (iii) base station transmits non-essential system information after receiving a request from the UE for the non-essential system information) act as a guideline for the UE to include non-essential system information in a system information request. 
8.	 On page 9 of the remarks, applicant argues, “Furthermore, there is no teaching or suggestion in Zhang that the terminal in any way determines whether to combine the system information request with an additional request associated with a random access procedure. Zhang merely discloses that the terminal may request initial access and system information at one time, but Zhang does not teach or suggest the terminal making a determination. Zhang neither teaches nor suggests that the terminal determines whether to combine requests and subsequently initiates a unified random access procedure in response to the determination. The UE requesting initial access and system information at one time is not necessarily the result of the terminal having made a determination to combine the requests as claimed. For example, as opposed to making a determination, the UE may have been preprogrammed to request system information and initial access at one time for specific scenarios without the UE needing to make any determination whether to combine the system information request with an additional request”.

In response, examiner respectfully disagrees because:
		Zhang discloses in paragraphs [0087-0088], “[0087] In an embodiment, the access purpose includes requesting system information, requesting initial access, or requesting the system information and the initial access at one time. [0088] The terminal may notify the base station of these different access purposes by the PRACH resource selected for transmitting the MSG1. A system may pre-categorize the PRACH resource used by the terminal into at least three types according to the access purposes of the terminal: one is only used to request the system information from the system; one is only used to request the initial access; and one is used to request both the system information and the initial access”. Therefore, the UE determines whether to combine the system information request (system information request) with an additional request (initial access request) associated with a random access procedure based on the access purpose of the UE (Par 0087-0090, Par 0104-0108).
		
	Therefore, in view of above discussion, examiner maintains the rejection.







Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-3, 12-14, 16, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 20200015265 A1, hereinafter referred to as Zhang).
		Re claim 1, Zhang teaches an apparatus (Terminal) (Fig. 1, Fig. 8-9) comprising:
	(i) a memory element configured to store information (memory 220, Fig. 9) (Par 0147-0149, Par 0157-0158); and
	(ii) a processor (400, Fig. 8, 210, Fig. 9) configured to use at least a part of the information (Par 0137-0138, Par 0147-0149, Par 0157-0159) to cause a device to:
	(iii) determine, according to a set of guidelines (the division of the system information into essential and non-essential system information, essential system information available from periodic broadcast, non-essential system information available upon system information request from the UE, Par 0004), system information to request (non-essential system information because UE can only request for non-essential system information which is transmitted after the UE request, Par 0004, Fig. 2-5) as part of a system information request (requesting 
	(iv) determine whether to combine (when the access purpose of the terminal is to request both the system information and initial access simultaneously at one time) the system information request with an additional request (initial access request) associated with a random access procedure (Fig. 2, Fig. 4-5, Par 0084-0094, Par 0106-0109, Par 0111-0116); and
	(v) initiate a unified random access procedure (requesting both the system information and initial access simultaneously at one time) that includes the system information request (system information request) and the additional request (initial access request), in response to determining that the system information request and the additional request are to be combined (when the access purpose of the terminal is to request both the system information and initial access simultaneously at one time) (Fig. 2, Fig. 4-5, Par 0084-0094, Par 0106-0109, Par 0111-0116).

		Claim 19 recites a non-transitory memory element storing instructions to be executed by a processing element to perform the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 2, Zhang teaches to determine whether to combine the system information request with the additional request based on one or more of the following: a type of the additional request (additional request is initial access request which can be combined with system information request); or whether a list that includes all the determined system information has been completed by a specified point in time at which the device is to issue the additional request (Fig. 2, Fig. 4-5, Par 0084-0094, Par 0106-0109, Par 0111-0116).
		Re claims 3, 17, 20, Zhang teaches to further cause the device to initiate a first random access procedure for the additional request (initial access request when the access purpose of the terminal is initial access) and a second random access procedure for the system information request (when the access purpose of the terminal is to receive system information), in response to determining that the system information request and the additional request are not to be combined (access purpose of the terminal is not to request both the system information and initial access simultaneously at one time) (Fig. 2, Fig. 4-5, Par 0084-0094, Par 0106-0109, Par 0111-0116).
		Re claim 12, Zhang teaches that he system information request comprises an OnDemand system information block request (the system information sent to 
		Re claim 13, Zhang teaches that the random access procedure is one of: a contention-based random access procedure (contention based as disclosed in Par 0091); or a contention-free random access procedure.
		Re claim 14, Zhang teaches that the set of guidelines comprises one or more of the following: instruction not to include system information related to cells operating according to radio access technologies (RATs) different from a first RAT, in response to at least a specified number of cells operating at or above a specified power level according to the first RAT located in vicinity of the device; instruction to include system information related to neighboring cells operating according to RATs different from the first RAT, in response to cells operating according to a first RAT in the vicinity of the device not operating at or above the specified power level; or instruction to include system information (preset mapping between PRACH resource and the access purpose of the terminal) related to one or more specific features that are supported by the device (different access purpose such as initial access, system information request are supported by the terminal) and are intended to be used (terminal makes initial access request, system information request) (Fig. 2, Fig. 4-5, Par 0084-0094, Par 0106-0109, Par 0111-0116).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4-7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1, 16, and 19 in view of Xiao et al ( US 20190394807 A1, hereinafter referred to as Xiao).
		Re claim 4, Zhang does not explicitly disclose to cause the device to initiate the first random access procedure before initiating the second random access procedure.
		Xiao teaches to cause the device to initiate the first random access procedure (dedicated RRC message such as connection request, connection reestablishment, connection resume request having higher priority than the system information request) before initiating the second random access procedure (system information request) (Fig. 2-6, Par 0077-0087, Par 0090-0100).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Zhang by including the step disclose to cause the device to initiate the first random access procedure before initiating the second random access procedure as taught by Xiao for the purpose of solving “a 
		Re claim 5, Zhang does not explicitly disclose to cause the device to issue the second random access procedure once the device is in a radio resource control connected state.
		Xiao teaches to cause the device to issue the second random access procedure (system information request) once the device is in a radio resource control connected state (System information request is sent after completing high priority RRC connection process and therefore, system information request is sent after establishing RRC connection) (Fig. 2-6, Par 0077-0087, Par 0090-0100).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Zhang by including the step to cause the device to issue the second random access procedure once the device is in a radio resource control connected state, as taught by Xiao for the purpose of solving “a conflict between a random access process used to request system information and general random access”, as taught by Xiao (Par 0003).
		Re claim 6, Zhang does not explicitly disclose to cause the device to determine that the system information request and the additional request are not to be combined in response to: the additional request comprising a connection establishment request for high-priority data; and a list that includes all the determined system information not having been completed by a specified point in time at which the device is to issue the connection establishment request.

		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Zhang by including the step to cause the device to determine that the system information request and the additional request are not to be combined in response to: the additional request comprising a connection establishment request for high-priority data; and a list that includes all the determined system information not having been completed by a specified point in time at which the device is to issue the connection establishment request, as taught by Xiao for the purpose of solving “a conflict between a 
		Re claim 7, Zhang does not explicitly disclose to initiate the first random access procedure for the connection establishment request; and initiate the second random access procedure for the system information request after initiating the first random access procedure, once the list has been completed and the device is in a radio resource control connected state.
		Xiao teaches to initiate the first random access procedure for the connection establishment request (initiating higher priority dedicated RRC message such as connection request, connection reestablishment, connection resume request); and initiate the second random access procedure for the system information request after initiating the first random access procedure (initiating low priority system information request after completing high priority RRC connection process and therefore, system information request is sent after establishing RRC connection), once the list has been completed (high priority RRC connection process is completed) and the device is in a radio resource control connected state (the completion of RRC connection process establishes RRC connection) (Fig. 2-6, Par 0077-0087, Par 0090-0100).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Zhang by including the step to initiate the first random access procedure for the connection establishment request; and initiate the second random access procedure for the system information request after initiating the first random access procedure, once the list has been 
		Re claim 18, Zhang does not explicitly disclose to further cause the device to: determine that the system information request and the additional request are not to be combined in response to: the additional request comprising a connection establishment request for high priority data; and a list that includes all the determined system information not having been completed by a specified point in time at which the device is to issue the connection establishment request; initiate the first random access procedure for the connection establishment request; and initiate the second random access procedure for the system information request after initiating the first random access procedure, once the list has been completed and the device is in a radio resource control connected state.
		Xiao teaches to cause the device to determine that the system information request and the additional request are not to be combined in response to: the additional request comprising a connection establishment request for high-priority data (high priority dedicated RRC message such as connection request, connection reestablishment, connection resume request); and a list that includes all the determined system information not having been completed by a specified point in time (already triggered/running RRC process for requesting system information is not completed before the necessity/requirement to transmit the 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Zhang by including the step to further cause the device to: determine that the system information request and the additional request are not to be combined in response to: the additional request comprising a connection establishment request for high priority data; and a list that includes all the determined system information not having been completed by a specified point in time at which the device is to issue the connection establishment .
13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above and further in view of Park et al ( US 20100002590 A1, hereinafter referred to as Park).
		Re claim 11, Zhang does not explicitly disclose that the additional request comprising a synchronization request associated with an uplink out-of-sync procedure.
		Park teaches that that the additional request comprising a synchronization request associated with an uplink out-of-sync procedure (Par 0059).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Zhang by including the step that the additional request comprising a synchronization request associated with an uplink out-of-sync procedure, as taught by Park for the purpose of “performing a random access procedure that reduces power consumption of a user equipment in a wireless communication system”, as taught by Park (Par 0001).
15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above and further in view of Lou et al (US 20150011213 A1, hereinafter referred to as Lou).
		Re claim 15, Zhang does not explicitly disclose that the system information comprises: additional system information relating to a previous serving cell; and information stored in one or more databases of the device and relating to a current serving cell.
		Lou teaches that the system information comprises: additional system information relating to a previous serving cell; and information stored in one or more databases of the device and relating to a current serving cell (Par 0017-0018).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Zhang by including the step that the system information comprises: additional system information relating to a previous serving cell; and information stored in one or more databases of the device and relating to a current serving cell as taught by Lou for the purpose of reducing processing overhead and power consumption by reading only system information that is different from the system information of a previous serving cell, as taught by Lou (Par 0018). 
Allowable Subject Matter
		Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Peisa et al (US 20190261421 A1) discloses to send on-demand system information to a UE after receiving on-demand system information request from the UE (Fig. 3-5).
		
Conclusion
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473